Title: To George Washington from Elias Boudinot, 31 July 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir,
                            Princeton 31st July 1783
                        
                        A moments’ time is only allowed me, to inform your Excellency that I have it in command from Congress to
                            acquaint you, that it is their pleasure that you should, as soon as convenient, after your return from the Northward,
                            attend Congress at this place, as they think your presence will be of special service at this important period; and the
                            change of situation may be more agreable to your Excellency under present circumstances.
                        I would enclose a copy of their Resolution, under which I act, but by the negligence of the Clerks I cannot
                            obtain it without risking the loss of this opportunity.
                        It gives me a very peculiar pleasure to make this communication, as I have hopes, by this means, of seeing
                            Mrs Washington and your Excellency enjoying the fruits of that peace, which, under God, is in a great measure owing to
                            your glorious exertions.
                        Mrs Boudinot and Miss Susan join me in the most affectionate wishes for your and Mrs Washington’s health and
                            happiness. I have the honor to be, with the highest respect & esteem, Your Excellency’s Obedt & very humbl.
                            Servt
                        
                            Elias Boudinot
                        
                    